OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, without costs, and the petition dismissed.
Constitutionality of the provision of subdivision 3 of section 215 of the Executive Law, which authorizes the Superintendent to extend the age limit for State Police candidates, is presumed and that presumption has not been challenged on this appeal. The only question before us, therefore, is whether the Superintendent acted arbitrarily in extending the age limit for candidate Casey but refusing to do so with respect to the present petitioner. On the record before us we cannot say that the different treatment accorded was without rational basis.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur in memorandum.
Order reversed, etc.